ORDER

PER CURIAM.
Terrell West (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Movant contends the motion court erred in denying his motion without a hearing because he pleaded facts unre-futed by the record showing that counsel was ineffective for: (1) eliciting evidence from a detective about an anonymous tip tying Movant to the crime; and (2) failing to voir dire and/or request a mistrial after a juror told the court that a bailiffs comment made him uncomfortable and seemed prejudicial.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).